DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/28/20; 5/27/20; 8/28/20; 9/29/20; 2/25/21; 5/3/21; 6/16/21; 7/28/21; 8/23/21 and 12/22/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a2) as being anticipated by Thakur (US 9,268,811).
As per claim 20, Thakur teaches a computing system (Thakur: figs. 1, 7, 8) comprising: 
one or more processors (Thakur: fig. 7, item 714; col. 11, lines 39-45); and 

in response to a determination that the source data store and the replicated data store are unsynchronized, performing a resynchronization operation, wherein the resynchronization operation resynchronizes the source data and the replicated data (Thakur: col. 1, lines 20-26: “A replay of the application writes within the replication log is then performed to resynchronize the application data between the primary and secondary volume”; col. 5, lines 15-21: “a replay of the application writes within SRL 140 should be performed to complete a resynchronization of application data 
with primary volume 150 and secondary volume 190”).
Claims 1 and 13 are similar in scope with claim 20 and are directed to the method and the computer readable storage medium. Thakur teaches the method and the computer readable storage medium (Thakur: claims 1 and 9), therefore claims 1 and 13 are rejected under same rationales as applied to claim 20 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur (US 9,268,811) as applied to claims 1 and 13 above, and further in view of Ranade (US 7,039,661).
As per claim 2, Thakur expressly fails to teach wherein the source data and the replicated data have become unsynchronized as a result of a restart condition. Ranade teaches wherein the source data and the replicated data have become unsynchronized as a result of a restart condition (Ranade: col. 17, lines 50-59: “Quick resynchronization is performed when a primary node, such as primary node 110A, fails and is restarted as the primary node”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to identify the unsynchronized condition as a result of restart and resynchronize the storage nodes as taught by Ranade in the system of Thakur to maintain consistent up-to-date copies of data on primary and secondary nodes (Ranade: col. 2, lines 47 - 59).
As per claim 3, Thakur and Ranade teach wherein the determining comprises: determining whether a data structure indicates that one or more units of data of the source data have not been successfully replicated to the replicated data store, wherein 
As per claim 4, Thakur and Ranade teach wherein the data structure is one of an active data structure, or a synchronization data structure (Thakur: fig. 1, items 160, 162, 164; col. 4, lines 3-7).
Claim 14 is similar in scope with claim 4 above and thus rejected under same rationales as applied to claim 4 above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur (US 9,268,811) and Ranade (US 7,039,661) as applied to claims 3 and 13 above, and further in view of Sipka et al. (US 2019/0042636) and Hayden et al. (US 2005/0193245).
As per claim 5, Thakur and Ranade expressly fail to teach wherein the determining comprises: comparing a first restore identifier and a second restore identifier, wherein the first restore identifier is a last stored restore identifier associated with a state of the source data, and the second restore identifier is a last replicated restore identifier associated with the state of the replicated data; identifying an identified restore identifier based on a result of the comparing; and sending the identified restore identifier from a source data mover to a target data mover.
Sipka teaches comparing a first restore identifier and a second restore identifier, wherein the first restore identifier is a last stored restore identifier associated with a state of the source data, and the second restore identifier is a last replicated restore identifier associated with the state of the replicated data; identifying an identified restore 
Thakur, Ranade and Sipka fails to teach data movers. Hayden teaches that data movers at a primary storage and at a secondary storage and the data mover at the primary storage is forwarding updates to the secondary data mover (Hayden: pars. [0088], [0089]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide data movers as taught by Hayden in the system of Thakur because data movers transfer data between storage devices without using significant server, client or network resources. 
Claim 15 is similar in scope with claim 5 above and thus rejected under same rationales as applied to claim 5 above.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Thakur (US 9,268,811) as applied to claim 1 above, and further in view of Mu et al. (US 2016/0063029).
As per claim 10, Thakur expressly fails to teach wherein the source data and the replicated data are unsynchronized as a result of a startup condition. Mu teaches wherein the source data and the replicated data are unsynchronized as a result of a startup condition (Mu: par. [0098]: “Other example states include uninitialized, initializing, and initialized state, which might be entered into and progressed through when a node or storage system is starting up…After a consistency group has gone out-of-sync…a resynchronizing state may be entered”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to identify the unsynchronized state (out-of-sync) as result of starting up as taught by Mu to identify out-of-sync condition and resynchronize the storage nodes to maintain consistent data across the storage devices.

Allowable Subject Matter
Claims 6-9, 11, 12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As per claims 6 and 16, prior arts of record fail to teach or suggest in response to the comparing indicating that the first restore identifier and the second restore identifier agree, performing the resynchronization operation from a first point in time represented 
As per claims 7 and 17, prior arts of record fail to teach or suggest wherein the comparing is performed as part of communications between a write tracker and the source data mover, and the method further comprises: retrieving retrieved metadata according to the identified restore identifier, wherein the retrieving is performed by the target data mover; sending the retrieved metadata from the target data mover to the source data mover; and providing the retrieved metadata to the write tracker.
As per claim 11, prior arts of record fail to teach or suggest performing a synchronization operation; upon completion of the synchronization operation, performing a replication operation, wherein the replication operation replicates a unit of data from the source data store to the replicated data store, and the unit of data is subject to a write operation; and maintaining an active data structure, wherein the performing the replication operation and the maintaining the active data structure are performed concurrently.
As per claim 16, prior arts of record fail to teach or suggest 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Gaonkar et al. teaches performing synchronization between storage devices.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138